Citation Nr: 0519126	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-51 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2004, the Board found that new 
and material evidence had been received to reopen the 
veteran's claim for service connection for PTSD.  The Board 
remanded the claim for additional development to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, via the Appeals Management Center in 
Washington, DC.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's DD 214 and service personnel records do not 
show that he engaged in combat.

3.  The veteran has identified no inservice stressor or 
stressors; his service personnel records are negative for any 
stressor or stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim for service connection for PTSD on the 
merits in the February 2001 rating decision on appeal, the 
June 2002 statement of the case (SOC), and the November 2004 
supplemental statement of the case.  Additionally, the RO 
sent the veteran a letter in April 2003 that explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence; listed the evidence; and 
asked the veteran to submit and authorize the release of 
additional evidence.  Furthermore, the June 2002 SOC included 
the text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, and 
service personnel records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA has conducted a relevant VA medical 
examination.  VA sought additional information from the 
veteran regarding his stressor or stressors in correspondence 
dated in June 1999 and July 2004.  The veteran did not 
respond with any specific information with which 
corroborating evidence could be located.  The Board points 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

The Board observes that the veteran has had ample opportunity 
to present evidence and argument in support of his appeal.  
As he has received all required notice and assistance, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

The veteran has contended that he has PTSD due to stressful 
events in Vietnam.  In correspondence received in July 1999, 
he stated that he did not remember the events but that the 
information was in the claims file.  In July 2004, VA 
requested that the veteran submit information with which 
stressors could be verified.  The veteran did not respond.  

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If the claimed stressor is related to combat, and the 
evidence establishes that the veteran engaged in combat with 
the enemy, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for PTSD.  In so finding, the Board observes 
that there is no evidence that the veteran was in combat and 
no evidence that he experienced a stressful event during 
service.  

The Board acknowledges that there is medical evidence that 
the veteran has PTSD.  An April 1996 private treatment report 
provides a pertinent impression of PTSD.  A January 1998 VA 
examination report sets forth a pertinent diagnosis of PTSD, 
chronic and mild.  In June 2004 correspondence, a private 
psychologist stated that the veteran had PTSD.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless, as 
noted above, the claimed stressor is related to combat, and 
the evidence establishes that the veteran engaged in combat 
with the enemy.  

In this case, however, there is no evidence that the veteran 
experienced combat with the enemy and thus a combat-related 
stressor cannot be presumed based on the evidence of record.  
38 U.S.C.A. § 1154(b).  His DD 214 and service personnel 
records provide that his military occupation specialty was a 
cook.  They are negative for any decorations or awards 
demonstrating combat.  In October 1997, the National 
Personnel Records Center (NPRC) responded to VA's inquiries 
by noting that additional verification of the veteran's 
identifying information was required.  The veteran did not 
respond to VA's attempts to obtain additional information 
regarding the purported stressor(s).  

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged, yet unidentified and not described, inservice 
stressor or stressors.  The Board is not bound to accept the 
veteran's uncorroborated account of his experiences.  Wood, 
supra; Swann v. Brown, 5 Vet. App. 229 (1993).  The question 
of whether a specific event reported by a veteran as a 
stressor actually occurred is a question of fact for the 
Board to decide, involving, as it does, factors as much 
historical as psychological.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  

In this regard, the veteran's own responses to VA inquiries 
about the alleged stressor or stressors raise a question as 
to his credibility.  In June 1999, VA requested that the 
veteran complete and return a PTSD questionnaire.  The 
veteran responded that same month that the incidents occurred 
in Vietnam while he was in the Army but that he did not 
remember them.  

Further, the medical diagnoses of PTSD do not corroborate 
that stressors occurred.  They are based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  As the 
preponderance of the evidence is against the claim, service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


